PER CURIAM.
Charles Singleton appeals a sentence of 38 months’ imprisonment imposed as a result of his conviction for possession of cocaine and possession of paraphernalia. Mr. Singleton does not challenge the conviction. We reverse the sentence and remand for resentencing, because the State included on the sentencing scoresheet, over objection, convictions that were not established by certified copies of the judgments. See Kincaid v. State, 734 So.2d 517 (Fla. 5th DCA 1999). On remand, the State may produce evidence of the prior convictions or remove them from the scoresheet.
Reversed and remanded.
THREADGILL, A.C.J., and ALTENBERND and GREEN, JJ„ concur.